Citation Nr: 1814558	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a neck condition. 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, including as due to an undiagnosed illness. 

3.  Entitlement to a compensable rating for major depressive disorder prior to January 27, 2014, and in excess of 10 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from October 2005 to March 2007.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a hearing at the RO in October 2014 before a local Decision Review Officer (DRO).

An October 2015 rating decision granted a compensable ten percent disability rating for major depressive disorder effective January 27, 2014. 

The issue of entitlement to service connection for a low back disability, to include as related to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated August 2009, the RO denied the Veteran's claim for service connection for a neck condition on the basis that there was no current diagnosis of a neck condition; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

2.  Evidence received since the August 2009 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a neck condition.  

3.  In a rating decision dated May 2010, the RO denied the Veteran's claim for service connection for a low back disability (claimed as upper back pain and back pain due to an undiagnosed illness) on the basis that the service treatment records did not document any injury, treatment, or clinical diagnosis for a back condition; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

4.  Evidence received since the May 2010 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.  

5.  Prior to December 1, 2013, the Veteran's major depressive disorder has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks. 

6. For the period beginning December 1, 2013, the Veteran's major depressive disorder has been characterized by occupational and social impairment with deficiencies in most areas.

CONCLUSIONS OF LAW

1. The August 2009 rating decision denying service connection for a neck condition is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a neck condition has not been submitted; the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The May 2010 rating decision denying service connection for a low back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted; the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  For the period prior to December 1, 2013, the criteria for a compensable 30 percent rating, but no higher, for major depressive disorder have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).

6.  For the period from December 1, 2013 to January 27, 2014, the criteria for a compensable 70 percent rating, but no higher, for major depressive disorder have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).

7.  For the period beginning January 27, 2014, the criteria for a rating of 70 percent, but no higher, for major depressive disorder were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans, 9 Vet. App. at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The credibility of the newly submitted evidence is presumed for purposes of reopening the claim. See Justus v. Principi, 3 Vet. App. 510 (1992).

Neck Condition

The Veteran's claim for service connection for a neck condition was denied in an August 2009 rating decision.  The RO determined that the Veteran did not have a current diagnosis of a neck condition as required to establish service connection under 38 C.F.R. § 3.303.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The August 2009 decision thereby became final.

The previous denial of service connection was premised on findings that there was no evidence of a current disability. Thus, for evidence to be material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran now has a neck condition. The Veteran has submitted no such evidence. 

The evidence the Veteran has submitted since the last final denial in August 2009 does not address his neck condition.  Moreover, he has not provided any statements of worsening symptoms, as related to his neck condition, which could suggest a current disability.  The only evidence related to his neck condition was one complaint of neck and back soreness in a November 2011 psychiatric intake treatment note.  The Veteran was advised to seek follow-up treatment with the appropriate provider, but no such treatment was documented in the record. 

The additional treatment records are new, in that they were not of record at the time of the August 2009 denial, but they are not material as they do not address the Veteran's claimed neck condition at all, aside from one complaint of neck soreness. 

Accordingly, the Board finds that the evidence received since the August 2009 rating decision, while not previously consider, does not raise a reasonable possibility of substantiating this claim.  The petition to reopen the Veteran's claim for service connection for a neck condition is denied.  

Low Back Disability 

The Veteran's claim for service connection for a back disability was denied in an May 2010 rating decision.  The RO determined that the Veteran did not have an evidence of an in service illness or event as required to establish service connection under 38 C.F.R. § 3.303.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The May 2010 decision thereby became final.

A February 2012 rating decision denied reopening of the Veteran's service connection claim for a low back disability.  Following this rating decision, new and material evidence was added to the record, and the RO properly reopened the Veteran's claim for a low back disability in a May 2014 Statement of the Case. 

Accordingly, the Board finds the reopening was proper and grants the Veteran's claim for reopening. 


II. Increased Rating 

The Veteran contends that he is entitled to an increased rating for his service-connected major depressive disorder.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran has already been awarded staged ratings for the disability on appeal.  Accordingly, the Board will consider the propriety of the rating at each stage.

The Veteran's service connected major depressive disorder was rated as noncompensable prior to January 27, 2014, and as 10 percent disabling from January 27, 2014 under 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under the general formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under     § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Turning to the evidence, the record reflects mental health treatment at the VA medical center (VAMC) throughout the appellate period from November 2011 to December 2015.  Treatment notes show the Veteran's mental health symptoms were primarily managed through medication management and minimal psychotherapy services at the VAMC.

In January 2012, a VAMC treatment provider found the Veteran was manipulating and giving evasive answers to the examiner's questions attempting to clarify incongruities about work history and sleep problems.  The Veteran's mood was noted as slightly better with Celexa, but the Veteran had no response to Trazodone for sleep.  The examiner noted a history of a suicide attempt while the Veteran was in the military.  In addition, the examiner noted mild drug seeking behavior with incongruent reporting in regards the Veteran's sleep issues. 

Also in January 2012, the Veteran was afforded a VA mental health examination.  The Veteran reported mild sleep disturbances and depressive symptoms.  The examiner found the Veteran's primary diagnosis was a personality disorder, which resulted in mild mood and sleep problems as well as interpersonal and occupational problems.  The examiner also found the Veteran's alcohol abuse mildly contributed to his sleep problems and depressed mood.  Further, the examiner found the Veteran's substance-induced mood disorder was a result of his alcohol use and mildly effected his mood and depressive symptoms. 

In February 2012, the Veteran was afforded another VA examination.  After a review of the record to include the January 2012 examination, the examiner opined that the Veteran's symptoms most accurately reflected diagnoses of personality disorder, mild alcohol abuse, and a mild substance-induced mood disorder.  The examiner opined the previously diagnosed major depressive disorder was no longer seen to exist.  The examiner opined the depressive disorder diagnosis appeared to have been inaccurate and would be best diagnosed as an adjustment disorder with depressed mood, which had resolved.  Further, the examiner opined while the Veteran may occasionally be diagnosed with an axis I diagnosis secondary to his personality disorder, the Veteran's life was more stable and there was no diagnosable mood or depressive disorder. 

In September 2012, a VAMC depression screening showed the Veteran's symptoms were suggestive of severe depression.  The Veteran reported he had little interest or pleasure in doing things, felt down, depressed or hopeless, had trouble sleeping, had little energy, had poor appetite or overeating, felt bad about himself, had trouble concentrating, and noticed that he was moving slowly or was restless.  The Veteran reported these problems made it very difficult to do work, take care of things at home, and get along with other people.

In January 2013, the Veteran submitted a statement indicating the prior VA examiners misinterpreted his mental diagnosis.  The Veteran stated he felt he was suffering only from depression and nightmares, not an alcohol induced mood disorder.  The Veteran indicated that he had abstained from alcohol for the previous 11 months. 

VAMC treatment records from January 2014 show the Veteran reported a suicide ideation during a phone call on January 14.  Upon evaluation on January 27, the evaluator found the actual risk to self-harm was low, and that the Veteran was evasive when trying to explore mood and intent.  The Veteran reported that around the first of December he began showering less, self-isolating, had a decreased appetite, and suicidal ideation.  The Veteran stated his last depressive episode was around May 2013, and he indicated he would like to being mental health therapy.  The examiner found the Veteran was not at risk of harm to self or others, but had limited insight with poor judgment.  

In December 2014, the Veteran was afforded a VA examination.  The examiner opined the Veteran's current diagnoses were a personality disorder, alcohol use disorder, in early partial remission, per self-report, and unspecified depressive disorder.  The examiner reported the Veteran's depressive disorder resulted in a depressed mood and intermittent hopelessness.  The examiner opined the Veteran's mental diagnoses resulted in mild occupational social impairment due to mild or transient symptoms. 

In response to the December 2014 VA examination, the Veteran submitted a December 2014 statement indicating his disagreements with the findings of the examiner.  The Veteran stated the examination was predicated on numerous falsities. 

In December 2015, the Veteran submitted a statement indicating he was unemployed for the year following suicide attempt in February 2014.  Further after obtaining employment in December 2014, the Veteran stated he lost his job in May 2015 following a 10 day absence from work, due to a third suicide attempt.  

Affording the Veteran the benefit of the doubt, the Board finds that prior to December 1, 2013, the aforementioned evidence demonstrates an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Specifically, VAMC treatment records in January and September 2012 indicated the Veteran reported symptoms of a depressed mood and a chronic sleep impairment.  Such symptomatology is consistent with a compensable 30 percent rating.  Accordingly, the Board finds that a 30 percent rating is warranted.  

However, prior to December 1, 2013, examinations and treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a higher 50 percent rating.  For example, at no point in the claims file prior to December 2013 was evidence found of a flattened affect, stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short-term or long-term memory, impaired judgement or abstract thinking, disturbances of mood and motivation, or difficulty in establishing and maintaining effective work and social relationships.  Rather, the Veteran appeared appropriately groomed, showed only mild depressive symptoms, and was capable of marinating a relationship with his wife. 

Continuing to afford the Veteran the benefit of the doubt, the Board finds that beginning December 1, 2013, the aforementioned evidence demonstrates an occupational and social impairment with deficiencies in most areas.  VAMC treatment records indicate that the Veteran began experiencing suicidal ideation in December 2013.  Subsequently, the Veteran reported an inability to adapt to stressful circumstances such as maintaining employment.  Such symptomatology is consistent with a higher 70 percent rating.  Accordingly, the Board finds that a 70 percent rating is warranted beginning December 1, 2013.  

Throughout the appellate period, examinations and treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  For example, at no point in the claims was evidence found of persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  Rather, the Veteran consistently appeared appropriately groomed, demonstrated no issues with activities of daily living or memory loss, and was capable of maintaining a relationship with his wife.  Further, throughout the appellate period treatment records indicated he maintained good insight and judgment.  Thus, because the preponderance of the evidence is against a 100 percent disability rating, the benefit-of-the-doubt rule is inapplicable.  

In sum, in light of the totality of the evidence and affording the Veteran the benefit of the doubt, for the period prior to December 1, 2013, a 30 percent rating, but no higher, is warranted.  Beginning December 1, 2013, a 70 percent rating, but no higher is warranted. 


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a neck condition has not been received, the application to reopen is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability to include as related to an undiagnosed illness is reopened, and to this extent only, the appeal is granted.

Prior to December 1, 2013, a rating of 30 percent, but no higher, for major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

From December 1, 2013 to January 27, 2014, a rating of 70 percent, but no higher, for major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

From January 28, 2014, a rating of 70 percent, but no higher, for major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of service connection for a low back disability, remand is required to obtain a VA medical opinion. 

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A ; 38 C.F.R. § 3.159(c)(2).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  Simply stated, the standards of McLendon are met in this instance for the Veteran's low back disability claim, and VA's duty to provide a VA opinion have been triggered. 

The Board finds that the etiology of the Veteran's low back disability remains unclear.  A February 2014 VA examination found the Veteran's currently diagnosed back condition was not related to the Veteran's four months of deployment in Iraq.  However, the opinion did not consider the Veteran's lay statement regard his back pain, nor if the back pain could be related to any period of the Veteran's active service outside of his time in Iraq.  Accordingly, the Board finds a remand is warranted for further evidentiary development as there is insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Schedule the Veteran for the appropriate examination to determine the extent and etiology of the Veteran's low back disability.  The entire claims file (and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of all these materials, particularly any exams, in any reports generated.

a)  The examiner must identify any and all diagnoses as related to the Veteran's low back disability.

b)  The examiner must provide an opinion, including specific findings, as to the following: whether it is at least as likely as not (i.e. 50 percent or greater probability) that any diagnosed back disability began during active service or is related to any incident of service.

c)  As part of the opinion, the examiner must address the Veteran's lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  Specifically, the examiner should document consideration of the Veteran's DRO hearing testimony in October 2014, which outlined the Veteran's lay opinion regarding the etiology of his low back pain. 

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


